IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                        Assigned On Briefs November 23, 2010

                DOUGLAS BORUFF v. STATE OF TENNESSEE

               Direct Appeal from the Circuit Court for Blount County
                       No. C-11098    David R. Duggan, Judge




                 No. E2010-00772-CCA-R3-CO - Filed March 10, 2011


The appellant, Douglas Boruff, appeals the Blount County Circuit Court’s denial of his
motion to discharge a fine that the trial court imposed as part of his punishment for a prior
conviction. Based upon the record and the parties’ briefs, the appellant’s appeal is dismissed.

               Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed.

N ORMA M CG EE O GLE, J., delivered the opinion of the court, in which D AVID H. W ELLES, and
J AMES C URWOOD W ITT, J R., JJ., joined.

Douglas Boruff, pro se.

Robert E. Cooper, Jr., Attorney General and Reporter; Lacy Wilbur, Assistant Attorney
General; and Michael L. Flynn, District Attorney General; for the appellee, State of
Tennessee.

                                          OPINION

                                  I. Factual Background

        The record in this case is sparse. According to the appellant’s brief, he was convicted
in the Blount County Circuit Court of rape of a child in December 1998. As part of his
punishment, a $25,000 fine was imposed. On March 5, 2010, the appellant filed a motion,
requesting that the trial court discharge the fine because the statute of limitations for paying
it had expired. As authority for his claim, the appellant cited the ten-year statute of
limitations contained in Tennessee Code Annotated section 28-3-110. On March 16, 2010,
the trial court filed an order denying the motion, stating as follows:
                       This cause having come before the Court on the 15th day
               of March, 2010, upon the Motion to Dismiss Fines filed by the
               defendant, the defendant being [pro se] and the State being
               represented by the District Attorney General. The court finds
               that the motion is not well taken and it is overruled.

The appellant filed a timely notice of appeal to this court.

                                          II. Analysis

       The appellant argues that the trial court erred by denying his motion because more
than ten years has passed since the trial court imposed his fine. The State argues that this
court should dismiss the appeal because the appellant does not have a right to appeal the trial
court’s denial of his motion to discharge his fine. We agree that the appeal must be
dismissed.

        Recently, a panel of this court considered this very issue and concluded that Rule 3(b),
Tennessee Rules of Appellate Procedure, does not provide for an appeal as of right from the
denial of a motion to discharge fines.                      See Jonathon C. Hood, No.
M2009-00661-CCA-R3-PC, 2010 Tenn. Crim. App. LEXIS 680, at *2 (Nashville, Aug. 18,
2010), perm. to appeal denied, (Tenn. Nov. 15, 2010); see also State v. Jeffrey S. Zarnik, No.
M2009-00478-CCA-R3-CD, 2010 Tenn. Crim. App. LEXIS 991, at *3-4 (Nashville, Nov.
23, 2010) (noting the holding in Hood that Rule 3(b) does not expressly provide for an appeal
as of right the denial of a motion to discharge fines but treating an improperly filed appeal
as a petition for writ of certiorari in the interests of justice).

        Moreover, as noted by the State, we are precluded from considering the issue because
the appellant has not provided a sufficient record on appeal. The appellant has failed to
include a copy of the judgment of conviction. Without even basic information regarding the
appellant’s claim, such as the date of his conviction or the amount of the fine imposed,
nothing in the record supports his argument that the trial court improperly denied his motion
to discharge his fine. In addition, the wording in the trial court’s order suggests that the court
held a hearing on the motion on March 15, 2010. However, no transcript of the hearing is
in the record before us. It is the appellant’s duty to prepare a record which conveys a fair,
accurate, and complete account of what transpired in the trial court which forms the basis of
his appeal. Tenn. R. App. P. 24(b). “In the absence of an adequate record on appeal, this
court must presume that the trial court’s rulings were supported by sufficient evidence.” State
v. Oody, 823 S.W.2d 554, 559 (Tenn. Crim. App. 1991).




                                               -2-
                              III. Conclusion

Based upon the record and the parties’ briefs, the appellant’s appeal is dismissed.

                                           ___________________________________
                                           NORMA McGEE OGLE, JUDGE




                                     -3-